Title: 14th.
From: Adams, John Quincy
To: 


       The weather for this week past has been from day to day alternately very warm and very cold. These sudden transitions, which in this Country are very common, are almost too powerful for our constitutions: to foreigners they are almost intolerable, and I believe even the inhabitants, who from their birth have been used to them, suffer more from them than they are aware. This forenoon I received a letter from my friend Forbes, enclosing one for Miss Jones, and in the evening I called and delivered that which was consigned to my care. Mr. Parsons arrived just before dark from Boston, and was the bearer of a short letter from Cranch. The supreme court have adjourn’d from Boston till some time in December. Shehane the fellow whose trial I attended, was found guilty, and is now under sentence of Death. But all the prisoners who were convicted of treason have received a full and free pardon: is it much to the credit of our gov­ernment that a man who has stole 30£ worth of plate should die for the offence, while others commit treason and murder with impunity?
       I pass’d the evening and supp’d with Townsend. We amused ourselves by playing back-gammon. At about 10 I retired home.
      